I am obliged to dissent from that portion of the majority opinion which sustains the action of the Superior Court in continuing and completing the trial of a jury case on the second Monday in July. Our statute provides (Gen. Laws, 1909, Chap. 275, § 3) that "There shall be a vacation of the Superior Court from the second Monday in July to the third Monday in September in each year."
The question is, is the second Monday in July to be included in the vacation or is it a part of the period within which the Superior Court may try jury cases? This leads to the consideration of the meaning of the words "from the second Monday." In many well considered opinions the word "from" is construed to include the first named day.
In Swift v. Tousey, 5 Ind. 196, the court held that where a computation of time is to be made from any particular act or time, the word "from" means that the day on which the act is done or the day of the date, is to be included.
In Evans v. Sanders, 8 Port. (Ala.) 497, it was held that a note for a certain sum, with interest "from 1835" means from the beginning of the year 1835 and not from or after its expiration.
Numerous other authorities to the same effect could be cited if necessary.
The majority opinion seems to be based on Section 12, of Chapter 32 of our statute and upon the case of OrdwayBrothers  Co. v. Remington  Perkins, 12 R.I. 319.
The section of the statute referred to is as follows: "Section 12. Whenever time is to be reckoned from any day, *Page 106 
date, or act done, or the time of any act done, such day, date, or the day when such act is done, shall not be included in such computation."
In my view of the case this statute has nothing to do with the question as to whether the second Monday in July is or is not a part of the court vacation and was not designed or intended to apply thereto. In Section 3 of Chapter 275, before referred to, the beginning and end of the vacation of the Superior Court is definitely fixed. To ascertain when such vacation begins, or when it ends, no reckoning or computation is required, necessary or even useful. This statute undoubtedly was intended to provide a method for ascertaining when a certain number of days would expire as, for instance, where a party is allowed by the court a period, expressed in days, for the performance of some act. A computation would then be necessary to ascertain the termination of the period and in such computation it is provided by Section 12 of Chapter 32 that the first day shall be excluded.
In the case of Ordway Brothers  Co. v. Remington Perkins, supra, the court considered the language used in a lease with a view to determining the day when it began to run. The words of the lease were "from the first day of September now next ensuing" and the court in considering this language said, referring to the first day of September, that "the day is to be included or excluded according to the apparent intention of the parties to the lease; but if the demise is `from' a given day and there is nothing else to indicate the intention then unless there is some particular reason for holding otherwise, according to the weight of authority, we think the given day must be excluded."
This case does not seem to me to support the position taken in the majority opinion. The substance of the opinion is that the given day should be excluded only when there is no apparent intention of the parties otherwise and there is no particular reason for holding the other way.
In none of our statutes fixing the sessions of our court is there any provision effecting the division of a week, but *Page 107 
on the contrary it is evident from such provisions that it was the intention of the General Assembly that courts in this state should begin and end their sessions with the week. With this plain intent of the General Assembly it seems to me clear that the second Monday in July should be included in the vacation. Further than that, the fact that our courts have for a period of more than nine years recognized the second Monday in July as a part of the vacation of the Superior Court would be, in the language of the Ordway case, a "particular reason" for holding that the given day should not be excluded.
In the other portions of the majority opinion I concur.